 In theMatter ofARMSTRONG-BLUM MANUFACTURINGCOMPANYandUNITED ELECTRICAL,RADIO AND MACHINE WORKERS OF AMERICA,LOCAL 1114, C. I. O.Case No. R-427.t.-Decided September 28, 19.12Jurisdiction:machinery manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord petitioner recognition; election necesary.UnitAppropriatefor CollectiveBargaining:production and maintenance em-ployees, including working foremen and janitors, but excluding superintend-ents,non-working foremen, supervisors, office and clerical employees, andplant guards.Fyffe ct Clarke,byAlir.Albert J. Smith,of Chicago, Ill., for theCompany.Mr. E. V. Roose,of Chicago, Ill., for the Union.Mr. Lowis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by,United Electrical, Radio and MachineWorkers of America, Local 1114, C. I. 0., herein called the Union,alleging that a question affecting commerce had arisen concerning therepresentation of employees of Armstrong-Blum Manufacturing Com-pany, Chicago, Illinois, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upondue notice before Robert T. Drake, Trial Examiner. Said hearingwas held at Chicago, Illinois, on September 9, 1942.The Companyand the Union appeared, participated, and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYArmstrong-Blum Manufacturing Companyis anIllinois corpora-tion with its principal place of business at Chicago, Illinois, whereit is engaged, in the, manufacture and sale of automatic high speed44 N. L. R. B., No. 104.566 ARMSTRONG-BLUM MANUFACTURING COMPANY567saws, metal band-sawing machines, hack sawing machines, drill pressvises, rod cutters, shears, and punches.During the first 6 monthsof 1942, the Company purchased raw materials valued in excess of$100,000, approximately 25 percent of which was shipped to it fromoutside Illinois.During the same period the Company sold finishedproducts valued in excess of $200,000, approximately 90 percent ofwhich was shipped out of Illinois.H. THE ORGANIZATION INVOLVEDUnited. Electrical, Radio and Machine Workers of America, Local1114, is a labor organization affiliated with the Congress of IndustrialOrganizations, admitting to membership employees of the Company.Ill.THE QUESTION CONCERNING REPRESENTATIONOn August 14, 1942, the Union, requested the Company to recognizeit as the exclusive representative of the Company's 'employees.TheCompany denied this request stating that it doubted the Union's claimof a majority.A statement of the Regional Director, introduced into evidence dur-ing the hearing, indicates that the Union represents a substantialnumber of the employees in the unit hereinafter found to beappropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV.THE APPROPRIATE UNITThe Union urges that all production and maintenance employeesof the Company, including working foremen and janitors, but exclud-ing superintendents, not -working' foremen, supervisors, office andclerical employees, and plant guards, constitute an appropriate unit.The only controversy with respect to the unit concerns 13 alleged non-working foremen.The Company employees 13 persons designated. by it as workingforemen.The Union urges that all such employees be excluded fromthe unit and the Company that they be included. The persons indispute receive a higher rate of pay, than the other employees and.recommend the hire and discharge of their subordinates. It appearsthat they have from 2 to 20 employees under them and from 1 to'3group leaders.Under all the circumstances, we find that such personsare supervisors and should be excluded from the unit.'The Regional Director reported that the Union presented 127 membership applicationcards bearing apparently genuine signatures of persons whose names appear on'the Com-pany's pay roll of August 26, 1942.There are approximately 273 employees in the unithereinafter found to be appropriate. 568DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find that all production and maintenance employees of theCompany, including working foremen and janitors,but excludingsuperintendents,non-working foremen, supervisors,office and clericalemployees,and plant guards,constitute a unit appropriate for thepuurposes of collective bargaining,within the meaning of Section q (b)of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which has arisencan best be resolved by an election by secret ballot.The Union urgesthat a pay roll as of the date of the hearing be used to determine,eligibility to vote.The Company contends that a current pay rollshould be used for that purpose. In accordance with our usual cus-tom, we shall direct that the employees eligible to vote in the electionshall be those in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Armstrong-BlumManufacturing Company, Chicago, Illinois,an election by secret bal-lot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Thirteenth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including any such employees who did notwork during said pay-roll period because they were ill or on vacationor in the active military service or training of the United States, ortemporarily laid off, but excluding any who have since quit or- beendischarged for cause, to determine whether or not they desire to berepresented by United Electrical,Radio and Machine Workers ofAmerica; Local 1114, affiliated with the Congress of Industrial Organ-izations,for the puropses of collectivebargaining.MR. WNr.M. LEISERSON took no part in the consideration of the aboveDecision and-Direction of Election.